Citation Nr: 1142642	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2008, the Veteran testified at an RO hearing.  In November 2009, the Veteran testified before the undersigned at a Board hearing.  Both hearing transcripts have been associated with the claims file.

The case was remanded by the Board for additional development in March 2010.  The case has since been returned to the Board for further appellate review.

The Board also notes, as stated in the previous Remand, that the evidence of record includes a diagnosis of major depressive disorder (MDD) in addition to a diagnosis of PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (United States Court of Appeals for Veterans Claims (Court) found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  The RO denied service connection for MDD in a January 2008 rating decision; the Veteran did not indicate disagreement with this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay but, after reviewing the record, the Board finds that another remand is unfortunately required in this appeal.  In particular, the Board notes that a new VA examination is warranted because the previously afforded examination was inadequate.

In this case, the Veteran claims entitlement to service connection for PTSD, as due to personal assault in service.  Specifically, the Veteran contends that he was sexually assaulted during a period of incarceration, from July 1978 to December 1978.  He contends that his current PTSD is related to the in-service assault.

The Board notes initially that in the March 2010 Remand, outstanding medical records from the VA Medical Center (VAMC) in Brecksville, Ohio, and the Cleveland Psychiatric Institute were requested.  Specifically, in a November 2009 Board hearing, the Veteran indicated that he was treated for a suicide attempt in 1981 or 1983.  He stated that he was hospitalized at the VA Medical Center in Brecksville, Ohio and transferred to the Cleveland Psychiatric Institute for treatment thereafter.  The Board notes within the claims file an August 1984 VA hospital report from Brecksville, Ohio VAMC, showing the Veteran was hospitalized for substance abuse and attempted suicide.  In this regard the Board notes that a March 2011 formal finding stated that records from the Brecksville VAMC were unavailable and while a letter was sent to the Veteran requesting the necessary information and authority to obtain records from the Cleveland Psychiatric Institute, the Veteran failed to respond to the letter.  As such, no additional records were obtained from either the Brecksville VAMC or the Cleveland Psychiatric Institute.  

The Board notes that service connection for PTSD requires:  medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011) (requiring that the diagnosis conform to the requirements of the DSM-IV); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 3.304(f) (2011).  If the claimant's stressor is not related to combat, then his testimony alone is not sufficient to establish the occurrence of that stressor, and his testimony must be corroborated by credible supporting evidence.  Cohen, supra.  Thus, if the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.

As noted above, the Veteran contends that he currently has PTSD as a result of claimed sexual trauma incurred while on active duty service.  Service treatment records show treatment for a psychotic episode precipitated by ethanol ingestion in service in March 1978 and a psychology consultation request with a provisional diagnosis of impulse disorder in June 1978, prior to the alleged in-service assault.  Additionally, the evidence shows that the Veteran was incarcerated from July 1978 to December 1978, during the time of the purported sexual assault, for assault.  Multiple VA treatment records also show a diagnosis of PTSD and it appears that such diagnosis may be based on the in-service stressor claimed by the Veteran.  The Veteran has also submitted a statement from his brother describing changes in the Veteran after his military service although he stated that did not know what happened to the Veteran in the military because the Veteran refused to discuss it.  The Veteran has also testified that he began abusing drugs after the reported assault and the post-service record does show treatment for substance abuse.  Under Cohen, since the Veteran's claimed stressor is non-combat related, additional credible evidence is required to corroborate the Veteran's account of the stressor.  Thus, there must be, in pertinent part, objective evidence in the record verifying the occurrence of an assault or competent evidence attributing any demonstrated behavioral changes to the alleged stressor.

Under 38 C.F.R. § 3.304(f)(3) (2011), when the Board cannot conclusively establish whether a personal assault stressor occurred, the Board may request a medical opinion to address the issue.  As such, this appeal was previously remanded to provide the Veteran with a VA examination to determine:  (1) whether the evidence, to include any in-service or post-service behavior changes, indicates that the Veteran's claimed sexual assault occurred, and (2) whether the Veteran's psychiatric symptomatology meets the DSM-IV criteria for PTSD based on a credible, verified stressor.  See 38 C.F.R. § 3.303(f) (VA may submit evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).

The Board notes that the Veteran was afforded a VA examination in December 2010, as requested.  However, upon review the Board has determined that the VA examination is inadequate.  In this regard the Board notes that the examination has numerous handwritten additions that are contradictory to the typed portions of the examination report.  

Specifically the Board notes, at the outset, the discrepancy in the Axis I diagnosis:  the typed portion stated that the Veteran was diagnosed with "PTSD, chronic, based on military sexual trauma."  However, "chronic, based on military sexual trauma" had been marked through and replaced with the handwritten addition of "not found."  Additionally the GAF score of 48 was marked through as well.  As such, it is difficult to determine exactly what the examiner meant and as such clarification is necessary.  

Furthermore the Board notes that the examiner's rationale also contains various handwritten marks that are contradictory to the typed content.  The examiner initially typed that there was a definite relationship between the Veteran's sexual trauma stressor and his PTSD symptomatology and no evidence of any post-military stressors to explain the PTSD symptomatology.  The examiner then addressed the Veteran's history of alcohol and substance abuse and in a handwritten addition noted that both the Veteran's account and the records indicated that the Veteran had alcohol and substance abuse issues both before and after the alleged sexual trauma seemingly signifying doubt regarding the Veteran's contentions.  

The examiner subsequently noted the inconsistencies in the record such as varying diagnoses with regard to psychological disorders.  Beside this analysis, there is a handwritten note in the margin that noted that the Veteran's destructive lifestyle supported the Veteran's contentions regarding sexual trauma as well as other potential causes, but simultaneously noted that there were no military records to support the Veteran's contentions.  The purpose of this handwritten analysis seemed to again signify doubt regarding the Veteran's contentions.  The examiner then noted that the Veteran's story was "convincing;" however, later in the explanation the examiner drew a line through the word "convincing" and wrote "plausible."  The examiner next noted, in a handwritten note, that recent treatment records only noted physical ailments and not any psychological ailments which again he seemed to point out for the purpose of raising doubt.  

After the initial explanation the examiner offered his opinion by crossing out "at least as likely as not" and replacing it with "possible" with regard to the question of whether the Veteran was sexually assaulted in service.  With regard to the question of whether the Veteran's PTSD was related to an event of sexual trauma, the examiner stated that it was "as likely as not" that the Veteran's current symptomatology was the result of the event.  However, he then subsequently, drew a line through the phrase, "as likely as not" and replaced it with the handwritten, "at least possible that his alleged" current symptomatology was the result of event.  

Finally the Board notes the handwritten note in the margin that stated that the examiner could not give a definitive opinion as to whether the Veteran was sexually assaulted without resorting to speculation.  The examiner then wrote that the Veteran presented with, and his emotional reactions were consistent with, a sexual assault; however, there was no support in the records and any evidence in existence was either inconsistent or contradictory.

With consideration of the above, the Board finds that the examiner's opinion is inadequate on its face and should have been returned to the examiner by the AOJ for clarification.  Because that did not happen, the Board finds that there has not been substantial compliance with its prior directive and a remand is necessary to obtain another nexus opinion or at least clarification of the previously submitted nexus opinion.  See 38 C.F.R. § 19.9 (2010) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken."); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); and Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the VA examiner who conducted the December 2010 VA examination for an addendum opinion regarding the Veteran's claim for service connection for PTSD.  The addendum opinion must be typed.  The claims file and a copy of this Remand must be provided to the examiner and the examiner should indicate review of these items in the addendum opinion.  Following a review of the claims folder, particularly the previous December 2010 VA examination report, the examiner should clarify the previous opinion.  The examiner was previously asked to address the following issues:

(a) Provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran was sexually assaulted during service.  A complete rationale should be provided for any conclusions or opinions and should be based on the interview, examination, and a review of the Veteran's claims folder, including the Veteran's service and post-service treatment records, service personnel records, lay statements by the Veteran, and any third party evidence/statements.  The examiner should also discuss any in-service or post-service behavioral changes that support or refute the provided opinion.

(b) If, and only if, it is determined that it is more likely than not or at least as likely as not that the Veteran was sexually assaulted during service, then determine whether the Veteran currently has PTSD based on his claimed in-service stressor of personal assault.  The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  If a psychiatric disorder other than PTSD is diagnosed, the examiner should indicate the likely etiology of such disorder.

If the examiner that evaluated the Veteran in December 2010 is not available to provide a response, then any similarly qualified VA examiner may answer this inquiry.  If additional examination of the Veteran is deemed necessary by this examiner, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above questions.

2. When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


